Citation Nr: 1401594	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchitis, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (hereinafter "COPD"), to include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for depressive disorder, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through October 2012, which have been considered by the RO in the November 2012 statement of the case.

In June 2013, the Veteran submitted additional evidence in support of his appeal, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See C.F.R. § 20.1304.  


FINDINGS OF FACTS

1.  In a final September 1999 rating decision, the RO denied a claim for entitlement to service connection for bronchitis, to include as due to Agent Orange exposure; the Veteran was notified of his appellate rights but did not file an appeal.  

2.  The evidence received since the September 1999 rating decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bronchitis, to include as due to Agent Orange exposure.

3.  The competent and credible evidence of record shows that the Veteran's current diagnosis of COPD is not related to his active military service.  

4.  Competent and credible medical evidence shows that the Veteran's current depressive disorder is related to his active military service. 


CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied the Veteran's petition to reopen a claim of service connection for bronchitis, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for bronchitis, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for entitlement to service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, prior to the rating decision in this matter, the Veteran received two letters in November 2010 that informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The Veteran was advised of the reason for the previous denial and the evidence needed to reopen the claim for service connection.  Id.  

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records (STRs), post-service VA treatment records, private and VA examinations, and lay statements are in the file.  

The Board notes that the Veteran's complete VA treatment records could not be obtained.  The Veteran identified receiving treatment at VA facilities in Iowa City, Indiana and Marion, Illinois.  In January 2011, the RO issued a memorandum of formal finding stating that complete records at the VA Medical Center (VAMC) in Marion dated from January 1, 1969 to July 31, 1995 were unavailable, and that only records beginning in 1981 were retrieved.  In April 2011, the RO issued a memorandum of formal finding stating that records at the VAMC in Iowa City dated from January 1, 1972 to December 31, 1973 were unavailable.  In letters dated January and April 2011, the Veteran was notified of the RO's efforts to obtain the VA treatment records, the partial response for records received from Marion VAMC and the negative response received regarding the Iowa City VAMC records.  

When VA treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

All methods appear to have been exhausted in attempting to obtain the missing VA treatment records, which are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While VA did not provide the Veteran with examinations and did not obtain a medical opinion as to the origins of the claimed bronchitis and COPD, the Board finds that VA had no obligation to do so.  

With regard to the Veteran's bronchitis claim, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  Accordingly, examinations are not required here, even under the low threshold of McLendon.

With regard to the Veteran's COPD claim, the STRs are negative for any diagnosis or related problems, and there is no persuasive competent and credible evidence of continuity or a link to service or a service-connected disability.  See Paralyzed Veterans of America, v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim).  

As discussed below, the Board is granting the benefit sought on appeal of entitlement to service connection for depressive disorder.  Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of these matters, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

In September 1999, the RO denied the Veteran's petition to reopen a claim of service connection for bronchitis.  The Veteran was advised of the adverse rating decision and his appellate rights.  However, he did not submit a notice of disagreement (NOD) within one year of the rating decision.  The Board further observes, in consideration of 38 C.F.R. § 3.156(b), that no evidence pertaining to the Veteran's claim for bronchitis was received prior to the expiration of the appeal period stemming from the September 1999 rating decision.  Therefore, the September 1999 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim was denied in September 1999 rating decision as the RO determined that new and material evidence had not been submitted to reopen the claim in that there was no evidence that the bronchitis was shown in-service and there was no evidence that exposure to Agent Orange caused the Veteran's bronchitis.  

At the time of the September 1999 decision, the RO considered the Veteran's STRs and available VA treatment records.  The evidence added to the record relevant to the Veteran's bronchitis claim since the final rating decision includes VA treatment records dated through October 2012.  The evidence obtained does not suggest that the Veteran's bronchitis is related to a disease, injury or event in service.  There is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The claim for entitlement to service connection may not be reopened as there is no new and material evidence demonstrating that the claimed bronchitis was either incurred in or aggravated as a result of military service.  

III. Service Connection 

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Service connection is generally precluded for disabilities caused by using tobacco. See also 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300(a) (2013) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded secondary to tobacco use after the veteran's service where a tobacco use disorder is proximately due to a service-connected disability).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

In this regard, the Board notes that the RO has confirmed that the Veteran served in the Republic of Vietnam from September 1967 to September 1969.  As such, he is presumed to have been exposed to herbicides.  

As COPD and depressive disorder are not diseases for which presumptive service connection based on herbicide exposure is warranted, the Veteran may not establish entitlement to service connection for these conditions on a presumptive basis.  

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir 1994).  Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

a.  COPD

The Veteran contends that his COPD is a result of his exposure to Agent Orange while in Vietnam.  

As an initial matter, the Board observes that the Veteran's April 1967 enlistment examination showed normal results for lungs and chest.  A January 1968 STR noted that the Veteran complained of chills, headaches, vomiting, aching and trouble breathing.  The record reflects that the Veteran's chest was clear.  An August 1968 STR shows a complaint for coughing, which the Veteran indicated worsened when he smoked.  The record noted that the Veteran should cut down on smoking.  Upon separation from service, the Veteran's January 1969 examination showed normal lungs and chest.  A January 1969 self-report of medical history reflects that the Veteran described himself as "in good health."  In an April 1969 statement of medical condition the Veteran reported that there had been no change in his medical condition since his January 1969 separation examination.  

The first finding, in the record, of the Veteran's COPD, is reflected in a July 1995 VA treatment record.  The July 1995 record reported the Veteran's military history, where the Veteran stated that he was exposed to Agent Orange on a daily basis in 1968 when he walked through areas that had been sprayed with the herbicide.  The Veteran also reported his history of smoking dating back 32 years, which consisted of smoking two to three packs of cigarettes on a daily basis.  The VA treating physician opined that the Veteran's condition was "possibly an early onset of [COPD]."  

Subsequent VA treatment records dated January 1998 through August 2012 reflect that the Veteran's continued his habit of smoking approximately two packs a day, and although advised to quit smoking by his treating physician, he refused to engage in a smoking cessation program.  In a May 1999 treatment record, the Veteran was diagnosed with COPD.  A December 1999 treatment record reflects that the Veteran was prescribed an albuterol inhaler to treat his shortness of breath.  After a pulmonary function study was performed, a June 2004 treatment record reflects that the Veteran was found to have "mild obstructive disease with severe obstruction of the small airways."  The treating physician found that the "obstructive disease correlates with cigarette smoking."  A March 2008 treatment record noted that the Veteran's chronic airway obstruction was well-controlled through the use of inhalers, but also that the Veteran continued to smoke and did not want to quit.  Treatment records in July 2009 and July 2010 reported that the Veteran's lungs were clear, air-entry was equal bilaterally, no crackles or rhonchi were detected, and his COPD was stable.  

Based on a review of the complete evidence of record, the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for COPD, to include as due to Agent Orange exposure.  

As noted above, the Veteran is presumed to have been exposed to herbicides by virtue of his active duty service in Vietnam, however the Veteran's claimed COPD is not a disease recognized by the Secretary as a disease that warrants presumptive service connection.  There is no competent evidence establishing a direct link between the Veteran's herbicide exposure and COPD.  Therefore, in order for the Veteran to establish service connection for his current COPD, he must show that his COPD was otherwise incurred in or aggravated by his period of active duty.  

STRs reflect that the Veteran had only two complaints of respiratory problems while in service and his separation examination showed normal lungs and chest.  The Veteran's COPD was not noted until July 1995, more than 25 years after discharge from service, and not diagnosed until May 1999.  Although the Veteran's VA treatment records show complaints of respiratory problems, including coughing and trouble breathing, the records also reflect his two-pack a day smoking habit.  Furthermore, the VA treating physician, aware of his exposure to Agent Orange in Vietnam, found that the Veteran's respiratory problems were related to his cigarette smoking. 

In addition to the medical evidence, the Board has also considered the Veteran's contention that his respiratory condition, COPD, was caused by his period of active duty military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

However, in this instance, the Veteran is not shown to have the appropriate medical knowledge or training to render a competent opinion on such complex issues as the etiology of diseases of the lungs and airways.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, his assertion does not constitute competent medical evidence that the Veteran's COPD was caused by, or is otherwise related to his military service.

Finally, as noted above, per VA regulations, service connection is not warranted for a disability on the basis that it resulted from injury or disease attributable to a Veteran's use of tobacco products during service (with the exception of Buerger's Disease).  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2013).  This provision applies to claims filed after June 9, 1998.  Id.  Here, the VA treatment records took note of the Veteran's long history of smoking at least two packs of cigarettes a day and found that the Veteran's respiratory disease corresponded with his cigarette smoking.  Because he filed his claim in the instant case after June 9, 1998, service connection on the basis of use of tobacco products is barred as a matter of law. Id.  The Veteran's COPD has not been otherwise attributed to active duty by competent and credible evidence.  

Thus, with the preponderance of the evidence against a finding of service connection for COPD, to include as due to Agent Orange exposure, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

b. Depressive Disorder

The Veteran contends that his depression stems from his experiences in Vietnam and it has persisted since his discharge from service.  

The Veteran's STRs reflect no complaints for any symptoms of depression.  His April 1967 enlistment examination and his January 1969 separation examination show normal psychiatric results.  

A July 2010 VA treatment record noted that the Veteran still complained of insomnia, denied having depression, and was still grieving over his wife's death.  

A December 2010 VA treatment record noted a positive depression screening.  The record also stated that the Veteran said his depression started with his stress in Vietnam and continued with the loss of his wife.  A VA treating psychologist performed a mental health examination on the Veteran, considered the Veteran's statements that he was depressed in Vietnam, that he excessively drank alcohol until 1984, that his wife was ill for a long time, and that their limited income forced he and his wife to spend a lot of time with each other at home. The psychologist diagnosed the Veteran with depressive disorder not otherwise specified and attributed it to the loss of his wife.  

A May 2011 VA examiner reported that the Veteran had depressive disorder not otherwise specified in partial remission and alcohol dependence in full remission since 1984.  The examiner opined that "it is less likely than not that the Veteran's reported signs and symptoms of depression are related to his documented military service."  The examiner found it significant that the Veteran's treatment for his depressive disorder, when he was first prescribed an anti-depressant in October 1997, did not begin until about 30 years after separating from service, and therefore, he attributed the Veteran's symptoms to his living alone, having limited finances, and being in retirement.  

In May 2013, Dr. Henderson-Galligan, a licensed psychologist, performed a private mental health examination of the Veteran.  She reviewed some of the Veteran's prior medical records, including his May 2011 VA examination.  Based on statements from the Veteran's siblings about his behavior upon the Veteran's return from Vietnam, Dr. Henderson-Galligan opined that the Veteran's current symptoms were related to, and have continued since, his discharge from service.  

In June 2013, the Veteran's siblings submitted statements in support of the Veteran's claim.  The Veteran's brother wrote that they were close before he went to Vietnam, but that their relationship changed when he returned.  The Veteran's sister wrote that when the Veteran returned from Vietnam, he had mood swings, depression, sleepless nights, and obsessively drank.  

There are competing opinions, from the May 2011 VA examiner and the May 2013 private examiner, as to whether the Veteran's depressive disorder is related to service, and the Board finds that both opinions are competent and based upon a reasoned and adequate analysis.  

The Board finds that the December 2010 VA treatment record and May 2013 private examiner's opinions are persuasive on the issue of whether the Veteran's depressive disorder is related to his active military service.  Although the December 2010 treatment record reflects that the treating psychologist attributed his depressive symptoms to the loss of his wife, the record also shows that the Veteran reported that his depression started with his stress in Vietnam and continued with the loss of his wife.  Bolstering his report, the May 2013 private opinion found that the Veteran's depression was related to his period of service and had persisted following his separation from service.  

In this case, the Board finds that 38 C.F.R. § 3.102 warrants application.  According to 38 C.F.R. § 3.102, when reasonable doubt arises regarding service origin, the degree of disability, or any other point, this doubt will be resolved in the Veteran's favor.  A reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence supporting the claim certainly is at least on balance with and as probative as any evidence against the claim concerning whether the Veteran's depressive disorder is related to his military service.  Therefore, especially when resolving all reasonable doubt in his favor, it is at least as likely as not that his depressive disorder is related to his military service.  38 C.F.R. § 3.102.  His claim therefore must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).




ORDER

New and material evidence has not been received, and the petition to reopen a claim for entitlement to service connection for bronchitis, to include as due to Agent Orange exposure, is denied.  

Entitlement to service connection for COPD, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for depressive disorder is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


